Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not appear to teach or make obvious the claimed laundry treatment machine comprising: a tub; a drum rotatably disposed in the tub; an actuator to provide power for rotating the drum; and a balancer device to reduce vibration of the drum, wherein the balancer device includes a balancer guide having an annular space; a main balancer that moves in the annular space of the balancer guide; a first sub-balancer that moves in the annular space relative to the main balancer, and the first sub-balancer to change a gap from the main balancer based on the eccentricity of the drum;  and a second sub-balancer that moves in the annular space relative to the main balancer, and wherein the second sub-balancer is disposed in a direction opposite to a direction in which the first sub-balancer is disposed based on the main balancer.
The prior art teaches laundry treatment machines having a tub; drum; actuator; balancing device with multiple balancers. However, the arrangement of a main balancer and two sub-balancers which are directed in opposite directions from each other with respect to the main balancer and the gap changes does not appear to be taught. Simple ball balancers which have balls moving within a race is not considered to read on the claimed sub-balancers that change the gap based on the eccentricity of the drum as this limitation is considered to require a controlled change in distance
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



                                                                                                                                                                                            /JASON Y KO/